UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2012 Commission File Number 001-35298 OCEAN RIG UDW INC. 10 Skopa Street, Tribune House 2nd Floor, Office 202, CY 1075 Nicosia, Cyprus (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 are the Management's Discussion and Analysis of Financial Condition and Results of Operations and the unaudited interim condensed consolidated financial statements and related information and data of Ocean Rig UDW Inc. as of and for the six-month period ended June 30, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OCEAN RIG UDW INC. Dated:August 17, 2012 By: /s/George Economou George Economou Chief Executive Officer Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "Ocean Rig" or the "Company" or "we" shall include Ocean Rig UDW Inc. and its subsidiaries.The following management's discussion and analysis should be read in conjunction with our unaudited interim condensed consolidated financial statements and related notes included herein.This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth in the section entitled "Risk Factors" included in Company's Annual Report on Form 20-F (File No. 001-35298) for the fiscal year ended December 31, 2011 filed with the Securities and Exchange Commission (the "Commission") on March 14, 2012 See also the discussion in the section entitled "Forward Looking Statements" below. Results of Operations Six-months ended June 30, 2011 compared to the Six-months ended June 30, 2012. Selected Financial Data (Expressed in thousands of U.S. Dollars) Six-months endedJune 30, Change Amount % REVENUES: Leasing revenue $ $ - $ ) (100.0% ) Service revenues and amortization of above market acquired drilling contracts 159.1% 80.8% EXPENSES: Drilling rigs and drillships operating expenses 121.2% Depreciation and amortization 71.8% Loss/ (Gain) on disposals 87 ) ) (149.4% ) General and administrative expenses 95.8% Legal settlements - - Operating income ) (10.6% ) OTHER INCOME/(EXPENSES): Interest and finance costs ) ) ) 183.4% Interest income ) (96.9% ) Loss on interest rate swaps ) ) (41.2% ) Other, net 52.6% Total other income/(expenses), net ) ) ) 145.5% INCOME/(LOSS) BEFORE INCOME TAXES ) ) (236.1% ) Income taxes ) ) ) 121.2% NET INCOME/(LOSS) $ $ ) $ ) (571.0% ) Revenues Revenues from drilling contracts increased by $190.5 million, or 80.8%, to $426.5 million for the six-month period ended June 30, 2012, as compared to $236.0 million for the six-month period ended June 30, 2011. The increase is primarily attributable to the operation of the Ocean Rig Mykonos and the Ocean Rig Poseidon that commenced drilling activities during third quarter of 2011, which contributed $155.8 million in aggregate revenues during the six-month period ended June 30, 2012. Further, the Ocean Rig Olympia and the Ocean Rig Corcovado, which commenced drilling activities during the first and second quarters of 2011, respectively, contributed an aggregate of $126.5 million in revenues during the six-month period ended June 30, 2012, as compared to $45.3 million in aggregate revenues during the same period in 2011, which is offset by decreased revenues amounting to an aggregate of $46.4 million for the Leiv Eiriksson and the Eirik Raude, due to lower rates and utilization during 2012. The maximum day rates for the contracts on which our drilling units were employed during the six-month period ended June 30, 2012 ranged between approximately $449,000 and $648,000 per day. The maximum day rates for the contracts on which our drilling units were employed during the six-month period ended June 30, 2011 ranged between approximately $415,000 and $665,000 per day. Revenues for the six-month period ended June 30, 2012 also include $24.6 million for loss of hire insurance recovery related to Ocean Rig Corcovado. Operating expenses Drilling rigs and drillships operating expenses increased by $126.3 million, or 121.2%, to $230.4 million for the six-month period ended June 30, 2012, compared to $104.1 million for the six-month period ended June 30, 2011. The increase in operating expenses was mainly due to the commencement of drilling operations of the Ocean Rig Mykonos and the Ocean Rig Poseidon, resulting in operating expenses of $64.4 million in total. In addition, for the six-month period ended June 30, 2012, the operating expenses relating to the Leiv Eiriksson, the Eirik Raude and the Ocean Rig Corcovado increased by $31.7 million, mainly due to a more extensive maintenance program and upgrades performed during the six month period ended June 30, 2012. Furthermore, operating expenses related tothe Ocean Rig Olympia increased by $24.2 million during the six month period ended June 30, 2012 due to the fact that the drillship was fully operational during such period as compared to the same period in 2011, when the drillship was operating for less than a quarter. Depreciation and amortization expense Depreciation and amortization expense for the drilling units increased by $46.6 million, or 71.8%, to $111.5 million for the six-month period ended June 30, 2012, as compared to $64.9 million for the six-month period ended June 30, 2011. The increase in depreciation and amortization was mainly attributable to the $35.6 million of depreciation related to the depreciation of the Ocean Rig Poseidon and the Ocean Rig Mykonos, which were delivered during the third quarter of 2011. In addition, the Ocean Rig Olympia contributed $8.9 million more depreciation in the six-month period ended June 30, 2012 as compared to the same period of 2011, due to ownership of the drillship for the entire six-month period in 2012. Loss /(Gain) on disposals Gain on asset sales amounted to $0.04 million for the six-month period ended June 30, 2012, while for the relevant period in 2011, there was a loss on sale of assets amounting to $0.09 million, related to disposal of office equipment. General and administrative expenses General and administrative expenses increased by $16.7 million, or 95.8%, to $34.1 million for the six-month period ended June 30, 2012, as compared to $17.4 million for the six-month period ended June 30, 2011. This increase is mainly due to increased costs related to the management of six drilling units during the six-month period ended June 30, 2012, as compared to four drilling units during the corresponding six-month period ended June 30, 2011, as well as expenses related to the operation of the Company's office in Brazil that commenced operations in late 2011. Legal Settlements The amount of $6.4 million in legal settlements is mainly related to a claim settlement related to import/export taxes duties in Angola that was settled during the second quarter of 2012.No such charges were incurred during the relevant period in 2011. Interest and finance costs Interest and finance costs increased by $40.7 million, or 183.4%, to $63.0 million for the six-month period ended June 30, 2012, compared to $22.2 million for the six-month period ended June 30, 2011. The increase is mainly associated with higher level of debt during the six month period ended June 30, 2012, as compared to the corresponding period of 2011. Interest income Interest income decreased by $10.1 million, or 96.9%, to $0.3 million for the six-month period ended June 30, 2012, compared to $10.4 million for the six-month period ended June 30, 2011. The decrease was mainly due to lower interest rates on our deposits during 2012 as compared to 2011. Loss on interest rate swaps The Company recorded a loss related to interest rate swaps of $10.9 million for the six-month period ended June 30, 2012, as compared to $18.6 million for the six-month period ended June 30, 2011. The loss for the six-month period ended June 30, 2012 was mainly due to mark to market losses of outstanding swap positions as swap rates trended downwards. Other, net Other, net increased by $0.7 million, or 52.6% to a gain of $1.9 million for the six-month period ended June 30, 2012, compared to a gain of $1.3 million for the six-month period ended June 30, 2011. The increase is mainly due to gains arising from foreign currency exchange rate differences. Income taxes Income taxes increased by $11.9 million, or 121.2%, to $21.6 million for the six-month period ended June 30, 2012, compared to $9.8 million for the six-month period ended June 30, 2011. Since our drilling units operate around the world, they may become subject to taxation in many different jurisdictions. The basis for such taxation depends on the relevant regulation in the countries in which we operate. Consequently, there is no expected relationship between the income tax expense or benefit for the period and the income or loss before taxes. Liquidity As of June 30, 2012, we had $191.2 million and $173.2 million of cash and cash equivalents and restricted cash, respectively, related mainly to: (i) bank deposits which are blocked or pledged as cash collateral; and (ii) required minimum cash and cash equivalents or "minimum liquidity" clauses. Our cash and cash equivalents decreased by $59.7 million, or 23.8%, to $191.2 million as of June 30, 2012, compared to $250.9 million as of December 31, 2011, and our restricted cash decreased by $8.9 million, or 4.9%, to $173.2 million as of June 30, 2012, compared to $182.1 million as of December 31, 2011.The decrease in our cash and cash equivalents relates mainly to net cash from operating activities of $115.8 million and the decrease in restricted cash, which is offsetmainly by loan repayments amounting to $95.8 million, drillships' equipment and other improvements amounting to $61.7 million and advances for rigs under construction and other investments amounting to $25.5 million. Working capital is defined as current assets minus current liabilities (including the current portion of long-term debt). Our working capital deficit amounted to $7.0 million as of June 30, 2012, compared to a working capital surplus of $68.9 million as of December 31, 2011.We believe that we will be able to satisfy our liquidity needs for the next 12 months with the cash we generate from our operations and, if required, proceeds from future debt or equity issuances. As of June 30, 2012, we had total indebtedness of $2.6 billion under our senior secured credit facilities and senior notes, excluding unamortized financing fees.Please refer to the discussion on Long-term Debt as detailed in Note 9 of the Company's Consolidated Financial Statements included in the Annual Report Form 20-F (File No. 001-35298) for the year ended December 31, 2011 filed with the Commission on March 14, 2012. As of June 30, 2012, we had $1.1 billion of remaining installment payments under our drillship newbuilding contracts relating to our three newbuilding drillships. We have not obtained financing for these three contracted drillships. We plan to finance these capital expenditures with new debt or equity financing. Cash flow Net cash used in operating activities was $115.8 million for the six-month period ended June 30, 2012. In determining net cash provided by operating activities for the six-month period ended June 30, 2011, net loss was adjusted for the effects of certain non-cash items including $122.7 million of depreciation and amortization. Moreover, for the six-month period ended June 30, 2012, net income was also adjusted for the effects of non-cash items, such as the gain in the change in fair value of derivatives of $7.9 million and amortization of discontinued cash flow hedges of $6.5 million. Net cash provided by operating activities was $93.9 million for the six-month period ended June 30, 2011. Net cash used in investing activities was $78.3 million for the six-month period ended June 30, 2012, compared to $850.8 million used in for the six month period ended June 30, 2011. We made shipyard payments and expenditures related to the acquisition of drillships of approximately $25.5 million for the six-month period ended June 30, 2012, compared to $1,187.7 million in the corresponding period of 2011. The decrease in restricted cash was $8.9 million during the six-month period ended June 30, 2012, compared to a decrease of $346.9 million in the corresponding period of 2011. Net cash used in financing activities was $97.2 million for the six-month period ended June 30, 2012, mainly consisting of repayments of credit facilities and financing costs. This compares to net cash provided by financing activities of $853.0 million for the six-month period ended June 30, 2011, mainly consisting of $1,713.5 million of proceeds from long term credit facilities, which was partly offset by repayments of credit facilities amounting to an aggregate of $829.2 million. Financing activities Long-term debt As of June 30, 2012, the Company was in compliance with all of the financial covenants in its credit facilities. As of June 30, 2012, we had a total of $2.6 billion in debt outstanding (net of financing fees) under our credit facilities with various institutions. The table below reflects the classification of certain debt repayments scheduled to be due after June 30, 2012, as payable by such date indicated below. Twelve months ending: Total (in thousands) June 30, 2013 $ June 30, 2014 June 30, 2015 June 30, 2016 June 30, 2017 and thereafter Total principal payments Less: Financing fees ) Total debt $ Off-balance sheet arrangements We do not have any off-balance sheet arrangements. Contractual Obligations and Contingencies The following table sets forth our contractual obligations and their maturity dates as of June 30, 2012: Obligations Total 1st year 2nd year 3rd year 4th year 5th year and thereafter (In thousands of Dollars) Drillships under construction (1) - Retirement Plan Benefits (2) 91 86 Operating leases (3) - - Total $ 160 $ Up to June 30, 2012, the Company had made an aggregate of $726.7 million of construction and construction-related payments for the Company's three seventh generation drillships and, as of June 30, 2012,has remaining total construction and construction-related payments for these seventh generation drillships which are currently under construction of approximately $1,097 million in aggregate. Ocean Rig has three defined benefit plans for its employees managed and funded through Norwegian life insurance companies at June 30, 2012. The pension plans covered 50 employees as of June 30, 2012. Pension liabilities and pension costs are calculated based on the actuarial cost method as determined by an independent third party actuary. Ocean Rig entered into two three year office lease agreements with an unrelated party, which commenced on September 1, 2011 and October 1, 2011. These leases include an option for an additional two- and three-year term, which must be exercised at least six months prior to the end of the term of the contracts which expire in September 2014 and October 2014, respectively. Ocean Rig also entered into a three-year office lease with a third party in Nicosia, Cyprus, which commenced on September 1, 2010 and expires in 2014. The lease agreements relating to office space are considered to be operational lease contracts. Recent developments · On August 7, 2012, we entered into an amortizing interest rate swap agreement for an initial notional amount of $450 million maturing in July 2017. This agreement was entered into to hedge the Company's exposure to interest rate fluctuations by fixing the interest rate at 1.0425% from July 2013 until July 2017. Significant accounting policies A discussion of the Company's significant accounting policies can be found in the Company's Consolidated Financial Statements included in the Annual Report Form 20-F (File No. 001-35298) for the year ended December 31, 2011 filed with the Commission on March 14, 2012. There have been no material changes to these policies in the six-month period ended June 30, 2012. Changes in accounting policies There have been no material changes to our accounting policies from the year ended December 31, 2011. FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical or present facts or conditions. We desire to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are including this cautionary statement in connection therewith. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "anticipate," "intend," "estimate," "forecast," "project," "plan," "potential," "may," "should," and "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in the Company's records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere in this document, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include factors related to: · future operating or financial results; · the offshore drilling market, including supply and demand, utilization rates, dayrates, customer drilling programs, commodity prices, effects of new rigs on the market and effects of declines in commodity prices and downturn in global economy on market outlook for our various geographical operating sectors and classes of rigs; · hazards inherent in the drilling industry and marine operations causing personal injury or loss of life, severe damage to or destruction of property and equipment, pollution or environmental damage, claims by third parties or customers and suspension of operations; · customer contracts, including contract backlog, contract commencements, contract terminations, contract option exercises, contract revenues, contract awards and rig mobilizations, newbuildings, upgrades, shipyard and other capital projects, including completion, delivery and commencement of operations dates, expected downtime and lost revenue; · political and other uncertainties, including political unrest, risks of terrorist acts, war and civil disturbances, piracy, significant governmental influence over many aspects of local economies, seizure, nationalization or expropriation of property or equipment; · repudiation, nullification, modification or renegotiation of contracts; · limitations on insurance coverage, such as war risk coverage, in certain areas; · foreign and U.S. monetary policy and foreign currency fluctuations and devaluations; · the inability to repatriate income or capital; · complications associated with repairing and replacing equipment in remote locations; · import-export quotas, wage and price controls imposition of trade barriers; regulatory or financial requirements to comply with foreign bureaucratic actions; · changing taxation policies and other forms of government regulation and economic conditions that are beyond our control; · the level of expected capital expenditures and the timing and cost of completion of capital projects; · our ability to successfully employ our drilling units, procure or have access to financing, ability to comply with loan covenants, liquidity and adequacy of cash flow for our obligations; · factors affecting our results of operations and cash flow from operations, including revenues and expenses, uses of excess cash, including debt retirement, timing and proceeds of asset sales, tax matters, changes in tax laws, treaties and regulations, tax assessments and liabilities for tax issues, legal and regulatory matters, including results and effects of legal proceedings, customs and environmental matters, insurance matters, debt levels, including impacts of the financial and credit crisis; · the effects of accounting changes and adoption of accounting policies; and · recruitment and retention of personnel. We caution readers of this document not to place undue reliance on these forward-looking statements, which speak only as of their dates. OCEAN RIG UDW INC. INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of December 31, 2011 and June 30, 2012 (unaudited) F-2 Unaudited Interim Condensed Consolidated Statements of Operations for the six-month periods ended June 30, 2011 and 2012 F-3 Unaudited Interim Condensed Consolidated Statements of Comprehensive Income/ (Loss) for the six-month periods ended June 30, 2011 and 2012 F-4 Unaudited Interim Condensed Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2011 and 2012 F-5 Notes to Unaudited Interim Condensed Consolidated Financial Statements F-6 OCEAN RIG UDW INC. Consolidated Balance Sheets As of December 31, 2011 and June 30, 2012 (unaudited) (Expressed in thousands of U.S. Dollars - except for share and per share data) December 31,2011 June 30, 2012 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable, net of allowance for doubtful receivables of $18,420 and $18,458 at December 31, 2011 and June 30, 2012, respectively Other current assets (Note 5) Total current assets FIXED ASSETS, NET: Advances for rigs and drillships under construction (Note 6) Drilling rigs, machinery and equipment, net (Note 7) Total fixed assets, net OTHER NON CURRENT ASSETS: Restricted cash Intangible assets, net Financial instruments (Note 10) - Other other non-current assets (Note 8) Total non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt (Note 9) $ $ Accounts payable and other current liabilities Due to related party - Accrued liabilities Deferred revenue Financial instruments (Note 10) Total current liabilities NON CURRENT LIABILITIES Long term debt, net of current portion (Note 9) Financial instruments (Note 10) Deferred revenue Other non-current liabilities Total non-current liabilities COMMITMENTS AND CONTINGENCIES (Note 14) - - STOCKHOLDERS' EQUITY: Preferred stock $001 par value, 500,000,000 shares authorized at December 31, 2011 and June 30, 2012, nil issued and outstanding at December 31, 2011 and June 30, 2012 - - Common stock, $001 par value; 1,000,000,000 shares authorized, at December 31, 2011 and June 30, 2012, 131,696,928 issued and outstanding at December 31, 2011 and June 30, 2012, respectively Accumulated other comprehensive loss ) ) Additional paid-in capital 3,479, 055 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. F-2 OCEAN RIG UDW INC. Unaudited Interim Condensed Consolidated Statements of Operations For the six-month periods ended June 30, 2011 and 2012 (Expressed in thousands of U.S. Dollars- except for share and per share data) Six-months ended June 30, REVENUES: Leasing revenue $ $ - Service revenues and amortization of above market acquired drilling contracts Total revenue EXPENSES: Drilling rigs and drillships operating expenses Depreciation and amortization Loss / (Gain) on disposals 87 ) General and administrative expenses Legal settlements (Note 14) - Operating income OTHER INCOME / (EXPENSES): Interest and finance costs (Note 15) ) ) Interest income Loss on interest rate swaps (Note 10) ) ) Other, net Total other income/(expenses), net ) ) INCOME/(LOSS) BEFORE INCOME TAXES ) Income taxes (Note 13) ) ) NET INCOME/(LOSS) $ $ ) EARNINGS/(LOSS) PER SHARE, BASIC AND DILUTED $ $ ) WEIGHTED AVERAGE NUMBER OF SHARES, BASIC AND DILUTED The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements F-3 OCEAN RIG UDW INC. Unaudited Interim Condensed Consolidated Statements of Comprehensive Income/(Loss) For the six-month periods ended June 30, 2011 and 2012 (Expressed in thousands of U.S. Dollars – except for share and per share data) Six-month period ended June 30, Net Income/(Loss) $ $ ) Unrealized interest swap losses - Realized loss on cash flow hedges associated with capitalized interest ) - Reclassification of losses on previously designated cash flow hedges to Consolidated Statement of Operations Amortization of realized loss on previously designated cash flow hedges associated with capitalized interest Actuarial gains Total Other Comprehensive Income Total Comprehensive Income/(Loss) $ $ ) The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements F-4 OCEAN RIG UDW INC. Unaudited Interim Condensed Consolidated Statements of Cash Flows For the six-month periods ended June 30, 2011 and 2012 (Expressed in thousands of U.S. Dollars – except for share and per share data) Six-months ended June 30, Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Advances for rigs and drillships under construction ) ) Drilling rigs, equipment and other improvements ) ) Decrease in restricted cash Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Proceeds from long term debt - Proceeds from intercompany loan - Principal payments and repayments of long-term debt ) ) Repayment of intercompany loan ) - Payment of financing costs ) ) Net Cash Provided by/(Used in) Financing Activities ) Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. F-5 OCEAN RIG UDW INC. Notes to unaudited Interim Condensed Consolidated Financial Statements June 30, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 1. Basis of Presentation and General Information: The accompanying unaudited interim condensed consolidated financial statements include the accounts of Ocean Rig UDW Inc and its subsidiaries (collectively, the "Company," "Ocean Rig" or "Group"). Ocean Rig was formed under the laws of the Republic of the Marshall Islands on December 10, 2007, under the name Primelead Shareholders Inc.The Company is controlled by DryShips Inc. ("DryShips"), a publicly company listed on the NASDAQ exchange listed under the symbol "DRYS". The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States ("U.S. GAAP") and applicable rules and regulations from the Securities and Exchange Commission ("SEC") for interim financial information. Accordingly, they do not include all the information and notes required by U.S. GAAP for complete financial statements. These statements and the accompanying notes should be read in conjunction with the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2011, filed with the SEC on March 14, 2012. Certain prior period amounts have been reclassified to conform to the current year presentation including: a) the reclassification of part of deferred mobilization expenses and deferred revenue from current assets and current liabilities, respectively, to non-current assets and non-current liabilities and b) the reclassification of foreign exchange gains/losses in the Statement of operations from "General and administrative expenses" to "Other, net". These unaudited interim condensed consolidated financial statements have been prepared on the same basis as the Company's annual consolidated financial statements and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments considered necessary for a fair presentation of the Company's financial position, results of operations and cash flows for the periods presented. Operating results for the six-month period ended June 30, 2012, are not necessarily indicative of the results that might be expected for the fiscal year ending December 31, 2012. 2. Significant Accounting policies and Recent Accounting Pronouncements: A discussion of the Company's significant accounting policies can be found in the Company's consolidated financial statements included in the Annual Report on Form 20-F for the fiscal year ended December 31, 2011, filed with the SEC on March 14, 2012 (the "Consolidated Financial Statements for the year ended December 31, 2011"). There have been no material changes to these policies in the six-month period ended June 30, 2012. 3. Working capital: At June 30, 2012, the Company's current liabilities exceeded its current assets by $7,011. However, cash expected to be generated from operations assuming that current market drilling rates would prevail in the twelve months ending June 30, 2013 will be sufficient to cover the Company's ongoing working capital requirements. F-6 OCEAN RIG UDW INC. Notes to unaudited Interim Condensed Consolidated Financial Statements June 30, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 4. Transactions with Related Parties: Global Services Agreement: On December 1, 2010, DryShips entered into a Global Services Agreement with Cardiff Marine Inc. ("Cardiff"), effective December 21, 2010, pursuant to which the Company has engaged Cardiff to act as consultant on matters of chartering and sale and purchase transactions for the offshore drilling units operated by the Company. Under the Global Services Agreement, Cardiff, or its subcontractor, (i) provides consulting services related to identifying, sourcing, negotiating and arranging new employment for offshore assets of the Company and its subsidiaries, including the Company's drilling units; and (ii) identifies, sources, negotiates and arranges the sale or purchase of the offshore assets of the Company and its subsidiaries, including the Company's drilling units. In consideration of such services, DryShips pays Cardiff a fee of 1.0% in connection with employment arrangements and 0.75% in connection with sale and purchase activities. For the six-month periods ended June 30, 2012 and 2011, the Company incurred costs of $2,815 and $5,694, respectively, as fees related to the Global Services Agreement, of which $2,815 and $801, respectively, were related to employment arrangements and $0 and $4,893 were related to sale and purchase activities. The Company does not pay for services provided in accordance with this agreement since equal equity contributions are made by its parent company DryShips. Costs from the Global Services Agreement are expensed in the accompanying unaudited interim condensed consolidated statements of operations or capitalized as a component of "Advances for rigs and drillships under construction", as applicable and as a shareholders contribution to capital. Vivid Finance Limited: Under the consultancy agreement effective from September 1, 2010, between DryShips and Vivid Finance Limited ("Vivid"), a related party entity incorporated in Cyprus, Vivid provides the Company and its parent, DryShips, with financing-related services such as (i) negotiating and arranging new loans and credit facilities, interest rate swap agreements, foreign currency contracts and forward exchange contracts; (ii) renegotiating existing loan facilities and other debt instruments; and (iii) the raising of equity or debt in the capital markets. In exchange for its services, Vivid is entitled to a fee equal to 0.20% on the total transaction amount. The consultancy agreement has a term of five years and may be terminated (i) at the end of its term unless extended by mutual agreement of the parties; (ii) at any time by the mutual agreement of the parties; and (iii) by DryShips after providing written notice to Vivid at least 30 days prior to the actual termination date. The Company does not pay for services provided in accordance with this agreement; DryShips pays for the services. Accordingly, these expenses are recorded in the accompanying unaudited interim condensed consolidated statements of operations and as a shareholders contribution to capital. For the six-month periods ended June 30, 2012 and 2011, total charges from Vivid were $5,802 and $4,240, respectively and were recorded in the accompanying unaudited interim condensed statements of operations and as a shareholders' contribution to capital. Intercompany loan: In March and April 2011, the Company borrowed an amount of $175,500, interest free, from DryShips for capital expenditures and general corporate purposes. On April 20, 2011, the loan was repaid. George Economou: In April 2012, companies affiliated with the Company`s Chairman and Chief Executive Officer, George Economou, purchased a total of 2,185,000 common shares of the Company in the public offering of the Company's common shares by DryShips that was completed on April 17, 2012. Basset Holdings Inc.: Under the Consultancy Agreement effective from June 1, 2012, between the Company and Basset Holdings Inc. ("Basset"), a related party entity incorporated in the Republic of Marshall Islands, Basset provides consultancy services relating to the services of Antony Kandylidis in his capacity as Executive Vice- President of the Company. The annual remuneration to be awarded to Basset under the consultancy agreement is Euro 0.9 million ($1.1 million based on the exchange rate as of June 30, 2012). For the six month period ended June 30, 2012, the Company incurred costs of $1,983 (including sign on bonus of Euro 1.5 million ($1.9 million based on the exchange rate as of June 30, 2012) related to this agreement. F-7 OCEAN RIG UDW INC. Notes to unaudited Interim Condensed Consolidated Financial Statements June 30, 2012 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 5. Other Current assets: The amount of other current assets shown in the accompanying consolidated balance sheets is analyzed as follows: December 31, June 30, Inventories $ $ Deferred mobilization expenses Prepayments and advances Loss of hire proceeds (Note 14) - Refundable import taxes - Other Balance at end of year/period $ $ 6. Advances for Rigs and Drillships under Construction: The amounts shown in the accompanying consolidated balance sheets include milestone payments relating to the shipbuilding contracts with the shipyards, supervision costs and any material related expenses incurred during the construction periods, all of which are capitalized in accordance with the accounting policy discussed in Note 2 of the Consolidated Financial Statements for the year ended December 31, 2011. The amounts in the accompanying consolidated balance sheets are analyzed as follows: Balance, December 31, 2011 $ Advances for drillships under construction and related costs Balance, June 30, 2012 $ 7.Drilling rigs, machinery and equipment, net: The amounts in the accompanying consolidated balance sheets are analyzed as follows: Cost Accumulated Depreciation Net Book Value Balance at December 31, 2011 $ ) $ Additions - Disposal (3
